UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
COMERCIO Y SERVICIOS
DE TRANSPORTE PRIVADO PBA S.A.
De C.V., a Mexican corporation,
Plaintiff,
V. CASE NO. 8:17-cv-1038-TGW
RDI, LLC, a Florida limited liability
Company, and ROBERT
DINICOLANTONIO, individually,

‘Defendants.
/

ORDER

THIS CAUSE came on for consideration upon the Plaintiff's
Motion for Award of Attorneys’ Fees and Costs (Doc. 150) and Plaintiff's
Motion for Entry of Final Judgment, Including Costs and Attorneys’ Fees
(Doc. 149) against defendant RDI. RDI did not file a response to either motion.

The plaintiff, as the prevailing party on its breach of contract
claim, is entitled to an award of its reasonable attorneys’ fees, costs and
expenses pursuant to an attorney fee provision in the contract. Accordingly,
the plaintiff will be awarded attorneys” fees of $139,466.40, expenses of
$29,832.76 and $3,835.89 in billable costs. Accordingly, the original

judgment of $1,440,000.00 will be amended to $1,613,135.05. -

 
I.

Plaintiff, Comercio Y Servicios De Transporte Privado PBA
S.A. de C.V. (PBA), owns a Gulfstream IV SP Aircraft (s/n 1346, Tail
#N273SF) (aircraft). Defendant RDI, LLC (RDI) is a company that
refurbishes and customizes aircrafts. .

On November 30, 2016, the parties contracted for RDI to |
refurbish or replace many parts of the aircraft’s interior at the cost of over
one million dollars (see Doc. 77-1). The plaintiff alleged that the defendant
did not refurbish certain items it was contracted to do, and that other work
was substandard, not completed properly and/or did not comply with federal
regulations (see Doc. 77, pp. 3-4; Doc. 141, p. 10).!

In May 2017, the plaintiff filed this lawsuit (Doc. 1). The
plaintiff asserted against RDI claims of breach of contract, negligence and
fraud (Doc. 77).2: The defendant counterclaimed that the plaintiff breached
the contract because it refused to pay the balance due on the contract (Doc.
79),

After a four-day jury trial, the jury found in favor of the plaintiff

on its breach of contract claim and awarded the plaintiff damages of

 

- 1 Page numbers correspond to the numbers assigned by the CM/ECF system.
? The court dismissed the fraud claim.

2

 
$1,440,000.00 (Doc. 143). Judgment was entered accordingly (Doc. 144).

Thereafter, plaintiff’s counsel filed on the plaintiff's behalf a
Bill of Costs (Doc. 148); Motion for Entry of Final Judgment, Including
_ Costs and Attorneys’ Fees (Docs. 149) and Motion for Award of Attorneys’
Fees and Costs and Supporting Memorandum (Doe. 150).

The plaintiff seeks an award of $172,760.50 in attomeys’ fees
for work performed by the law firms of Perlman, Bajandas, Yevoli &
Albright, P.L., and J imenez, Hart, Mazzitelli, LLP (Doc. 149, p. 2).
“Counsel agreed to represent Plaintiff for a minimum flat rate of $75,000,
and contingent on prevailing, to recover their additional fees pursuant to the
fee-shifting provision contained in the underlying contract” (Doc. 150, p. 5).
The fees encompass work from October 2018 through trial. Plaintiff's
previous counsel, who prosecuted the case from its inception until September
2018, has not filed with the court a request for attorneys’ fees. The plaintiff
also requests an award of costs and expenses totaling $33,668.65 (Docs. 148,
149, p. 2). The defendant did not respond to this motion.

The court has reviewed the plaintiffs time entries and
submissions. As discussed below, a reasonable attorneys’ fees award is
achieved by an across-the-board reduction of 20% of the request. The

reduction accounts for: (1) hourly attorney rates that exceed the market rates

 
in Tampa; (2) block billing; (3) failure to show the distinct contribution of
multiple attorneys doing the same tasks and (4) non-compensable attorney
time. As indicated, the defendant failed to file an opposition memorandum,
so it obviously did not identify any additional proper reductions.
I.

The plaintiff seeks reimbursement of its attorneys’ fees and
expenses pursuant to a provision in the contract which states (Doc. 77-1, p.
7):

In connection with any action or proceeding to

enforce either party’s rights (whether in contract,

or otherwise) and/or to collect amounts due to a

party in connection with this agreement, the

prevailing party, as determined by the order of the

court, shall be entitled to have and recover

reasonable attorney’s fees, costs and expenses

incurred in connection therewith.
The plaintiff is unquestionably the prevailing party in this case and,
therefore, it is entitled to an award of reasonable attorneys” fees under the
contract.

A reasonable attorneys’ fee is properly calculated by

multiplying the number of hours reasonably expended on the litigation times

a reasonable hourly rate. Blum v. Stenson, 465 U.S. 886, 888 (1984).2 In

 

3The contract does not specify a choice of law provision. The plaintiff follows the
lodestar method, which is appropriate considering that the contract was drafted by a

4

 
‘this calculation, the court should exclude hours that were not reasonably
expended. Hensley Vv. Eckerhart. 461 U.S. 424, 434 (1983). This lodestar
may then be adjusted upward or downward based on other considerations.
Loranger v. Stierheim, 10 F.3d 776, 781 (11th Cir. 1994). However, there is
a strong presumption that the lodestar reflects a reasonable statutory fee.
Perdue v. Kenny A. ex rel. Winn, 559 U.S. 542, 552 (2010). The plaintiff
does not request an increase of the lodestar.

The fee applicant bears the burden of presenting satisfactory
evidence to establish that the requested rate is in accord with the prevailing

market rate and that the hours are reasonable. Norman v. Housing Authority

 

of City of Montgomery, 836 F.2d 1292, 1303 (11th Cir. 1988).
Furthermore, “[o]bjections and proof from _ fee
Opponents. ..must be specific and reasonably precise.” ACLU of Georgia v.
Barnes, 168 F.3d 423, 428 (11th Cir. 1999) (citation omitted). Since the
defendant did not file an opposition memorandum, it ils assumed that it does
not oppose an award of attorneys’ fees, expenses or costs. See Local Rule
3.01(b) (requiring a party opposing a motion to file within 14 days after
service of the motion a response that includes a memorandum of legal

authority in opposition to the request). However, even when a fee application

 

Florida company, and Florida adopted the federal lodestar approach.
5.

 

 
1s unopposed, it remains the court’s duty to ensure that such an award is
reasonable. See Hensley v. Eckerhart, supra, 461 US. at 433-34 (1983);
Perez v. Carey International, 373 Fed. Appx. 907 (11th Cir. 2010).

A. Hourly Rates

The first step in the computation of the lodestar is determining
the reasonable hourly rate. The prevailing market rate for similar services
by similarly trained and experienced lawyers in the relevant legal community
is the established basis for determining a reasonable hourly rate. Duckworth
v. Whisenant, 97 F.3d 1393, 1396 (11th Cir. 1996).

| “The general rule is that the relevant market for purposes of

_ determining the reasonable hourly rate for an attorney’s services is the place
where the case is filed.” American Civil Liberties Union of Georgia v.
Barnes, 168 F.3d 423, 437 (11th Cir. 1999). Services of paralegals and law

clerks are also compensable at market rates. Missouri v. Jenkins by Agyei,

 

491 USS. 274, 288-89 (1989). “If a fee applicant desires to recover the non-
local rates of an attorney who is not from the place in which the case was
filed, he must show a lack of attorneys practicing in that place who are
’ willing and able to handle [its] claims.” | American Civil Liberties Union of
Georgia v. Barnes, supra, 168 F.3d at 437.

The party seeking fees bears the burden of establishing the

 

 
market rate and should present the court with “specific and detailed evidence
from which it can determine the reasonableness of the proposed rate.”
Norman v. Housing Authority of City of Montgomery, supra, 836 F.2d at
1303. With respect to rates, an applicant may meet this burden by producing
either direct evidence of rates charged under similar circumstances, or
opinion evidence of reasonable rates, Id. at 1299. Satisfactory evidence is
therefore “more than the affidavit of the attorney performing the work.”
Loranger v. Stierheim, supra, 10 F.3d at 781.

‘Furthermore, “[t]he court ... is itself an expert on the question
[of attorneys’ fees] and may consider its own knowledge and experience

concerning reasonable and proper fees.” Norman v. Housing Authority of

 

City of Montgomery, supra, 836 F.2d at 1303 (citation omitted).

The plaintife seeks compensation for the services of three
lawyers and one paralegal from the law firm of Perlman, Bajandas, Yevoli
& Albright, P.L., and two attorneys from the law firm of Jimenez, Hart &
Mazzitelli L.L.P. (Doc. 150-1, pp. 2-36). D. Porpoise Evans of Perlman,
Bajandas, Yevoli.& Albright, P.L., was lead counsel. Evans states that he
has over “15 years’ experience litigating commercial disputes in both federal
and state court as well as being called upon to represent clients before

administrative agencies” (Doc. 150, p. 4). Maria Zucker “served as the
senior paralegal in this case and has over 20 years of experience” (id.). Evans
“customarily bills at a rate of $395-$450/hour” and requests compensation
at an hourly rate of $425 (id., pp. 4-5). Evans does not explain why an hourly
rate at the midpoint of his customary range is warranted. Zucker’s hourly
rate is $120.

Attorneys Carlos Jimenez and Gabriel Mazzitelli from the law
firm of Jimenez, Hart & Mazzitelli also represented the plaintiff in this case.
Jimenez and Mazzitelli “have been licensed [to practice] since 2012 and
2010, respectively, and also dedicate a significant portion of their practice to
litigating commercial disputes” (id., p. 4). They each request an hourly rate
of $425 (id., p. 5).

Evans asserts in his verified motion that “[t]hese rates sought
by Plaintiff's counsel are in line with similar awards in this judicial district. |
The rates set forth above are in line with the prevailing market rates for
counsel with the abilities, experience, qualifications, skill and reputation of
Plaintiff's attorneys” (id.).

Other than Evans’ conclusory statement, the plaintiff has not
submitted any evidence supporting the reasonableness of these rates. This is
patently insufficient. Thus, satisfactory evidence of a reasonable hourly rate

is “more than the-affidavit of the attorney performing the work.” Loranger
v. Stierheim, supra, 10 F.3d at 781. Thus, “satisfactory evidence necessarily
must speak to ratés actually billed and paid in similar lawsuits.” Martinez v.
Hernando County Sheriff's Office, 579 Fed. Appx. 710, 713 1th Cir. 2014).
Moreover, the persuasiveness of Evan’s averment is diminished by the fact
that the attorneys’ law firms are located not in this area, but in Miami. See
American Civil Liberties Union of Georgia v. Barnes, supra, 168 F.3d at 437
(The rate of attomey’s fees is that of the place where the case is filed.).

While the hourly rate of $425 may be acceptable for this type
of case in South Florida, where the attorneys are located, South Florida’s
hourly rates are generally higher than those in the Tampa area. Furthermore,
the plaintiff did not show “a lack of attorneys practicing in [Tampa] who
[we]re willing and able to handle [its] claims.” Id.

Moreover, based on my experience, the requested hourly rates
are on the high side for a commercial breach of contract case in Tampa. See
Norman v. Housing Authority of the City of Montgomery, supra, 836 F.2d

at 1303 (the court is itself an expert); see also Brancato v. Cotrone, No. 5:18-

 

CV-368-OC-30PRL, 2019 WL 6051432 at *2 (M.D. Fla. Nov. 15, 2019) (“A
rate of $425 an hour is substantially higher than rates typically awarded in
the Middle District of Florida.”). As indicated, Evans does not explain why

an hourly rate at the midpoint of his customary range is warranted, and only

~&¢9
the bare facts are given regarding Jimenez’s and Mazzatelli’s experience.*
Therefore, there is no basis to pay above market rates. In sum, the plaintiff
has failed to satisfy its burden of providing evidence that would support the
claimed rates.

On the other hand, the defendant does not challenge this request
and, thus, has not argued what is a reasonable hourly rate. Therefore, as
discussed infra, pp. 15-16, the excessive rates will be accounted for in an
across-the-board 20% reduction of the attorneys’ fees.

B. Reasonableness of the Number of Hours Expended

The second step in the lodestar analysis is to determine what
hours were reasonably expended on the litigation. In calculating this
amount, the court should exclude excessive, unnecessary and redundant
hours, and time spent litigating discrete and unsuccessful claims. Duckworth
v. Whisenant, supra, 97 F.3d at 1397. The plaintiff seeks compensation for
439 hours of work from October 2018 through the trial. Evans states that the

core tasks were as follows (Doc. 150, p. 6):

 

‘Plaintiff's counsel asserts in a conclusory manner that the court should consider
“t]he undersigned counsel was precluded from taking or working in other cases in an
effort to dedicate a significant amount of time to this action” (Doc. 150, p. 6). Counsel
offered no explanation or evidence to support that claim. Therefore, it is rejected. See
George v. GTE Directories Corp., 114 F. Supp. 2d 1281; 1288 (M.D. Fla. 2000).

10
reviewing documents, writing letters, engaging in

discovery, preparing fact and expert witnesses (in

English and Spanish), discussing the case,
conducting research, writing motions or briefs,

attending judicial conferences and _ hearings,
conferences with opposing counsel and with
clients...and conducting the trial itself.

As indicated, “[t]he fee applicant bears the burden of ...

9

documenting the appropriate hours...” Norman v. Housing Authority of
City of Monteomery, supra, 836 F.2d at 1303. With respect to hours, if an
applicant’s documentation is inadequate, the district court may reduce the
award accordingly. Hensley v. Eckerhart, supra, 461 U.S. at 433. Thus, “fee
counsel should have maintained records to show the time spent on the
different claims, and the general subject matter of the time expenditures
ought to be set out with sufficient particularity so that the district court can
assess the time claimed for each activity.” Norman v. Housing Authority of
City of Montgomery, supra, 836 F.2d at 1303. Furthermore, excessive,
redundant, or otherwise unnecessary hours should be excluded from the
amount claimed. Id. at 1301. In other words, fee applicants must use billing
judgment. Id. “[W]here the time ... claimed seem[s] expanded or there is a
lack of documentation or testimonial support the court may make the award —

on its own experience.” Id. at 1303.

Similarly, “[o]bjections and proof from fee opponents

1]
conceming hours that should be excluded must be specific and reasonably
precise.” American Civil Liberties Union of Georgia v. Barnes, supra, 168
F.3d at 428, quoting Norman v. Housing Authority of City of Montgomery,
supra, 836 F.2d at 1301. Inall events, “the district court still must determine
whether time was reasonably expended, and if it was not, that time should .

be excluded from the fee calculation.” Perez v. Carey International, Inc.,

 

supra, 373 Fed. Appx. at 911. Thus, “the Court must act...as a gatekeeper
of reasonableness without the benefit of an adversarial party.” Rodriguez v.
AMD Group of South Florida, Inc., 623 F. Supp. 2d 1352, 1354 (S.D. Fla.
2007).

Plaintiff's counsel submitted to the court their time records (see
Doc. 150-1). However, many of the entries are sparse and conclusory, which
hinders the court’s ability to assess the reasonableness of the time spent on
tasks. For example, multiple entries are simply labeled as “trial prep” (for
as long as 8 and 12 hours in a day), without any indication of what tasks were
done during those hours (see id., pp. 22, 3 1-32), Furthermore, counsel billed
12 hours on each of three of the trial days (see id., pp. 24, 32-33), but fail to
identify what they did outside trial, as court was not in session anywhere

near that amount of time (see, e.g., Doc. 138 (five hours); Doc. 140 (less than

12
three hours)).°

This is a type of impermissible block billing, but without the
benefit of identifying the tasks within those time periods. Ceres
Environmental Services, Inc. v. Colonel McCrary Trucking, LLC, 476 Fed.
Appx. 198, 203 (11th Cir. 2012) (“Block billing” occurs when an attorney
lists all the day's tasks on a case in a single entry, without separately
identifying the time spent on each task.). Thus, the “imprecision of the
billing records submitted by the plaintiff[] makes it difficult, if not
impossible, to calculate with any precision the number of hours an attorney
devoted to a particular task in this litigation.” American Civil Liberties
Union of Georgia v. Barnes, supra, 168 F.3d at 429; see also Dial HD, Inc.
v. ClearOne Communications, 536 Fed. Appx. 927, 931 (11th Cir. 2013).
Here, the circumstance is more problematic because counsel did not even
identify the tasks performed during that time.

This detail is required not only by Norman, but it is essential in
this case because there are three attorneys billing at an hourly rate of $425
for tasks with the same descriptions. “There is nothing inherently

unreasonable about a client having multiple attorneys, and they may all be

 

5The imprecision of the time records is also exemplified by two of Evans’ time
entries on January 13, 2019, in which it appears that Evans erroneously claimed a total of
25.8 hours related to the aircraft inspection (see Doc. 150-1, pp. 13-14).

13
compensated if they are not unreasonably doing the same work and are being
compensated for the distinct contribution of each lawyer.” Norman v.
Housing Authority of City of Montgomery, supra, 836 F.2d at 1302.
However, it is the-fee applicant’s burden to show that the time spent by those
attorneys reflects the distinct contribution of each lawyer to the case.
American Civil Liberties Union of Georgia v. Barnes, supra, 168 F.3d at 432.
The plaintiff did not satisfy that burden. Neither the billing records nor other
submissions shed any light on the distinct contribution of each attorney. For
example, there is no discussion of why it was necessary for three attorneys
to travel to Canada for the aircraft inspection or that three attorneys (from
two law firms) were reasonably required to prosecute this trial.

Another example of a lack of billing judgment is counsel’s _
failure to eliminate travel time between Miami and Tampa (see Doc. 150-1,
pp. 2, 24, 27, 33). Counsel failed to show a lack of counsel in the Tampa
area capable of handling this case and, therefore, they may not recover fees
for attorney travel time to attend court proceedings. See Martinez v.
Hernando County Sheriff's Office, supra, 579 Fed. Appx. at 714 (excluding
out-of-town counsel’s travel time to court proceedings); Johnson v.
University College of University of Alabama in Birmingham, 706 F.2d

1205, 1208 (11th Cir. 1983). As stated in Cruz v. Arnold, No. 10-23048-

14
CIV, 2012 WL 13075614 at *8 (S.D. Fla. Feb. 13, 2012):

[Al]though certainly appropriate for the clients’

benefit, [it] is not appropriate to include in the fee

application against the non-prevailing party

because local counsel would have made extended

travel time unnecessary. As the record does not

support as essential the presence or use of out-of-

area counsel in the case, travel time cannot be

approved,

In sum, counsel failed to adequately document the time spent
on tasks which raises concerns of duplication and/or excessive time that is
not chargeable to the opposing party. Furthermore, there are instances in
which they did not exercise billing judgment. And, as indicated, counsel’s
hourly rates are too high (see supra, pp. 8-10). Therefore, a substantial
reduction of attorney hours is necessary in order to attain a reasonable
attorneys’ fees award.

“When a district court finds the number of hours claimed is
unreasonably high, the court has two choices: it may conduct an hour-by-
hour analysis or it may reduce the requested hours with an across-the-board
cut.” Bivins v. Wrap It Up, Inc., 548 F.3d 1348, 1350 (11th Cir. 2008).
Although each time entry has been reviewed, a general reduction of the
number of hours is appropriate under the circumstances of this case. See

Ceres Environmental Services, Inc. v. Colonel McCrary Trucking, LLC,

supra, 476 Fed. Appx. at 203. Thus, “[c]ourts [particularly] have...approved
15
across-the-board reductions in block-billed hours to offset the effects of
block billing.” Id.; see, e.g., Dial HD, Inc. v. ClearOne Communications,
supra, 536 Fed. Appx. at 931 (approving a 25%’ across-the-board reduction
to the fees because block billing made “it difficult to ascertain how much
time was spent on each task”). It is also supported by the Supreme Court’s
statement that fee disputes should not result in second major litigation.
Hensley v. Eckerhart, supra, 461 U.S. at 437.

In this regard, J find that an actoss-the-board cut of 20% of the

requested fees is clearly warranted. See Dial HD, Inc. v. ClearOne

 

Communications, supra, 536 Fed. Appx. at 931; see also Fox v. Vice, 563
U.S. 826, 828 (2011) (“{T]rial courts may take into account their overall
sense of a suit and may use estimates in calculating and allocating an
attorney’s time.”). Although arguably the defendant may have been able to
show a further reduction was warranted, it failed to file an opposition
memorandum. |

Counsel’s time records show the total attorneys’ fees for the
Perlman firm was $82,830.50 (Doc. 150-2, p. 26)° and the Jimenez firm’s
charges were $88,740.00 (id., p. 33), for a total of $171,570.50.

Additionally, Evans stated that he spent 6.5 hours “researching, calculating

 

‘The motion states $84,020.50 (Doc. 149, p. 2, 47).
| 16
and preparing this Motion for Award of Attorneys’ Fees and Costs” that was
not included on the time sheets (Doc. 150, p. 6). That sum is $2,762.50.
Therefore, the total attorneys’ fees request substantiated by evidence is
$174,333.00. After the 20% reduction, a reasonable attorneys’ fees award is
$139,466.40.

III.

A. The plaintiff, under the rubric of “Costs,” requests
reimbursement of expenses totaling $29,832.76 (see Doc. 150-2, pp. 2-4).
These expenses comprise transportation, lodging and meals incurred in the
prosecution of this lawsuit (see id.). The plaintiff attached copies of receipts
that substantiate these expenses (id, pp. 5-76). .

As the plaintiff identifies, the contract specifies that the
prevailing party is entitled to recover its expenses incurred in connection
with a lawsuit to enforce the contract (see Doc. 11-1), The defendant does
not dispute entitlement to, or the amount of, any of these expenses.
Therefore, in accordance with the contract, the plaintiff will be awarded
expenses of $29,832.76.

B. The plaintiff also seeks reimbursement for taxable costs of
$3,835.89 pursuant to Rule 54(d)(1), F.R.Civ.P. (Doc. 148). Rule 54(d)(1)

affords the prevailing party recovery of costs identified in 28 U.S.C. 1920.

17
see Crawford Fitting Co. v. J. T. Gibbons, Inc., 482 U.S. 437, 442 (1987).
The plaintiff itemized in its Bill of Costs witness attendance fees ($120),
service of process ($75), transcripts ($1,331.60), photocopying necessarily
obtained for use in the case ($637.29) and costs of interpreters ($1,672).
Each of these items is compensable under 28 U.S.C. 1920. Furthermore, the
plaintiff has submitted copies of receipts showing that it incurred these costs
(Doc. 148, Comp. Ex. 1). The defendant has not filed any objection.
Therefore, costs of $3,835.89 will be assessed against the defendant.
Although the plaintiff did not include this sum in its proposed final judgment,
it will be added to the amended judgment.

IV,

For the foregoing reasons, the $1,440,000.00 judgment will be
amended to include reasonable attorneys’ fees of $139,466.40; expenses
totaling $29,832.76 and costs of $3,835.89. This amounts to a final judgment
of $1,613,135.05.

It is, therefore, upon consideration,

ORDERED:

1. That the Plaintiff's Motion for Award of Attorneys’ Fees and
Costs (Doc. 150) i hereby GRANTED to the extent that the plaintiff is

awarded $139,466.40 in attorneys’ fees, $29,832.76 in expenses and costs

18
of $3,835.89.

2. That the Plaintiff's Motion for Entry of Final Judgment,
Including Costs and Attorneys’ Fees (Doc. 149) be, and the same is hereby,
GRANTED to the extent that the Clerk is directed to amend the judgment

in this case in favor of the plaintiff and against defendant RDI in the amount _

of $1,613,135.05.
m%
DONE and ORDERED at Tampa, Florida, this “7 “day of
Print, Bi, Wikis

THOMAS G. WILSON
UNITED STATES MAGISTRATE JUDGE

January, 2020.

 

1S
